Citation Nr: 0938478	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the left lateral femoral cutaneous nerve.  

2.  Entitlement to increases in the "staged" ratings (of 10 
percent prior to February 1, 2008, and 40 percent from that 
date) assigned for the Veteran's low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to March 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) that continued 10 
percent ratings for the disabilities at issue.  A February 
2008 rating decision assigned a "staged" increased (to 40 
percent) rating for the low back disability, effective 
February 1, 2008 (the date of a VA examination).  The Veteran 
had requested a Travel Board hearing; he failed to report for 
such hearing scheduled in March 2009.  His claims file is now 
in the jurisdiction of the Portland, Oregon RO.  


FINDINGS OF FACT

1.  The Veteran's left lateral femoral cutaneous nerve 
neuropathy is manifested by complaints of chronic numbness, 
pain, weakness, and diminished sensation; factors warranting 
referral for extraschedular consideration are not shown.  

2.  Prior to March 14, 2006, the Veteran's service-connected 
low back disability was manifested by no more than slight 
limitation of motion with complaints of pain; muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position was not shown; limitation of 
forward flexion to 60 degrees or less, combined ranges of 
thoracolumbar motion limited to 120 degrees or less, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis was not shown; 
incapacitating episodes were not shown.  

3.  From March 14, 2006 to February 1, 2008, the Veteran's 
low back disability was manifested by limitation of forward 
flexion to 60 degrees; severe limitation of motion, severe 
lumbosacral strain, separately ratable neurological symptoms, 
ankylosis, and/or incapacitating episodes were not shown.  

4.  From February 1, 2008, the Veteran's low back disability 
is not shown to have been manifested by separately ratable 
neurological symptoms, ankylosis, or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left lateral femoral 
cutaneous nerve neuropathy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code (Code) 8529 (2009).  

2.  The Veteran's service connected low back disability 
warrants staged ratings of 10 percent prior to March 14, 
2006, an increased 20 percent from March 14, 2006 to February 
1, 2008, and 40 percent from February 1, 2008.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.400, 4.71a, Codes 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Codes 5235-5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  An August 2008 letter 
provided notice that is substantially in compliance with 
Vazquez-Flores, and a September 2008 supplemental statement 
of the case thereafter readjudicated the matter (curing any 
notice timing defect).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for several VA examinations.  The Veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.  

B.	Factual Background

A June 1971 rating decision awarded the Veteran service 
connection for left lateral femoral cutaneous nerve 
neuropathy, rated 10 percent, and for chronic low back 
strain, rated 0 percent.  A July 1996 rating decision 
increased the rating for the  low back disability to 10 
percent, effective from April 1996.  The instant claims for 
increase were filed in August 2003.  

On September 2003 VA examination, the Veteran complained of 
daily back pain and morning stiffness, as well as flare-ups 
of pain 3 days a week with spasms and limping.  He denied 
radicular symptoms, and reported that he avoided lifting and 
weight gain.  He reported he used a back brace at times; he 
took no medication, and indicated he could stand for two 
hours.  He stated that his work required standing, as he 
supervised work crews; he alleged he had missed up to 40-45 
days a year form work.  It was noted that the left femoral 
cutaneous nerve injury resulted in chronic numbness in the 
left lateral thigh.  The Veteran reported his left leg feels 
weaker.  On physical examination, mild tenderness in the 
lower lumbar spine was found, but no spasms.  Lumbosacral 
spine ranges of motion were: 0 to 90 degrees forward flexion, 
0 to 10 degrees hyperextension, 0 to 20 degrees bilateral 
lateral bending (i.e., flexion), and 0 to 20 degrees 
bilateral lateral rotation.  Deep tendon reflexes were equal 
at the knees and the ankles, sensation was diminished in the 
lateral aspect of the left thigh consistent with femoral 
cutaneous nerve injury, and straight leg raises were 
negative; atrophy was not found.  X-rays of the lumbar spine 
found normal alignment, with moderate-sized anterior 
osteophytes at L4 and some narrowing of all discs.  Chronic 
lumbosacral strain (with moderate lumbar degenerative change 
with some disc narrowing at all levels), and left lateral 
femoral cutaneous nerve palsy with residual numbness left 
lateral thigh, were diagnosed.  The examiner opined that 
during flare-ups of back pain, he would expect an additional 
15-20 degrees of motion loss in forward flexion with mild 
alteration in the Veteran's gait and lumbar muscular strength 
due to spasm.  He also opined that he would not expect the 
nerve palsy to result in any additional motion loss, fatigue, 
or incoordination.  

An April 2004 Portland, Oregon VA medical center treatment 
record notes the Veteran's complaints of constant back pain, 
aggravated by rising from a chair, and radiculopathy down his 
right leg.  Physical examination revealed slight tenderness 
of the lower right paraspinous muscles, no pain with straight 
leg raises, normal strength of the lower extremities, and no 
peripheral edema or swollen joints.  The diagnosis was 
chronic lower back pain with degenerative joint disease (DJD) 
on X-ray, with no sign of herniated disc.  

On March 14, 2006 VA examination, the Veteran complained of 
daily pain (rated at a 3-4/10), with flare-ups (to 7-8/10) 
approximately 2 times per week.  He reported he used a back 
support brace whenever he engaged in heavy lifting.  He 
related that he did not ride his motorcycle as often [as 
previously], and did not do chores around the house.  At 
work, other people did certain activities for him normally 
required of his job (e.g., lifting).  He denied any 
incapacitating days over the past 12 months because of his 
back or nerve disabilities.  On physical examination, he had 
a normal gait and was able to walk on his toes and heels 
without much discomfort.  There was no focal deformity of the 
lumbosacral spine.  He had tenderness over the lumbar spine 
paraspinal muscles, mostly toward the left side, but no 
palpable muscle spasms.  Ranges of motion were: 0 to 80 
degrees forward flexion (with pain past 70 degrees), 0 to 30 
degrees extension with minimal discomfort, 0 to 40 degrees 
bilateral flexion (without significant discomfort), and 0 to 
40 degrees bilateral rotation (also without significant 
discomfort).  Motor strength was 5/5 of the bilateral lower 
extremities, 2+ deep tendon reflexes at the patella and the 
ankle, and negative straight leg raises.  There were numbness 
across the left lateral thigh and decreased sensation across 
the left medial calf.  Chronic low back strain with 
degenerative changes, and neuropathy of the left lateral 
femoral cutaneous nerve were diagnosed.  The examiner opined 
that "[w]ith repetitive activity, [the Veteran] is likely to 
have an increase in pain and a loss of another 10 degrees of 
motion."  He also opined, in essence that the Veteran's low 
back disability did not limit him in his current work, as he 
was accommodated, but if he needed to find a new job, would 
be limited to finding one that did not involve lifting.  

On February 1, 2008 VA examination, the Veteran reported that 
he has low back pain with bending or with "transitions" 
(e.g., going from a sitting to a standing position), but that 
once he starts to walk, he is able to ambulate without 
significant discomfort.  He denied missing any work or having 
any incapacitating episodes.  On physical examination, there 
was no tenderness over the spine or in the paraspinous 
musculature, no abnormal curvature of the spine or visible 
spasms, and the Veteran's gait was normal.  Thoracolumbar 
spine ranges of motion were: 0 to 30 degrees forward flexion, 
0 to 10 degrees extension, 0 to 20 degrees bilateral flexion, 
and 0 to 20 degrees bilateral rotation.  Repetitive range of 
motion testing increased the pain without decreasing the 
range of motion further.  Range of motion was limited by pain 
primarily, not by fatigue, weakness, or lack of endurance 
following repetitive use.  Pain occurred at the maximum range 
of motion testing in each direction.  Pinprick sensation was 
decreased in the left lower extremity on the medial aspect of 
the ankle and in the lateral aspect of the thigh, normal in 
the right lower extremity.  Strength was 5/5 in both lower 
extremities.  A lumbar spine MRI revealed various disc 
changes, and minimal narrowing of the associated neural 
foramen.  The diagnosis was chronic lumbosacral strain 
superimposed on DDD of the lumbar spine and disc herniation 
at L3-L4, L4-L5, and L5-S1.  

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  
When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  

In a claim for increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Impairment of the external cutaneous nerve of the thigh is 
rated under the criteria in 38 C.F.R. § 4.124a, Code 8529.  A 
0 percent rating is warranted for mild to moderate paralysis 
of the nerve, and a rating of 10 percent is warranted where 
there is severe to complete paralysis of the nerve.  

At the outset, it is noteworthy that the portion of the 
Rating Schedule pertaining to evaluation of disabilities of 
the spine was amended during the pendency of this appeal.  
From their effective date, the veteran is entitled to a 
rating under the revised criteria (if such are found more 
favorable).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under Code 5295, limitation of 
motion of the lumbar spine was rated under Code 5292, and 
intervertebral disc syndrome was evaluated under Code 5293.  
Under Code 5295, a 10 percent rating was warranted for 
lumbosacral strain if manifested by characteristic pain on 
motion.  A 20 percent rating was warranted where there was 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
(maximum) rating was warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated 10 
percent, if slight, 20 percent, if moderate, and (a maximum) 
40 percent, if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.  38 C.F.R. § 4.71a, Code 5293 (2003).  

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a (2003).  

[As ankylosis or complete bony fixation of the spine is not 
shown, Codes 5289 and 5286 do not apply.]  

Under the criteria in effect from September 26, 2003, 
lumbosacral strain and arthritis of the spine are rated under 
the General Rating Formula for Rating Diseases and Injuries 
of the Spine (General Rating Formula, outlined below), and 
intervertebral disc syndrome is rated under the General 
Rating Formula or based on incapacitating episodes, whichever 
is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 
5237, 5242 and 5243 (2009).  

Under the General Rating Formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings apply: 10 percent rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  20 percent for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  40 percent for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  50 
percent for unfavorable ankylosis of the entire thoracolumbar 
spine, and 100 percent for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective 
neurological abnormalities are to be rated separately under 
an appropriate diagnostic code.  (2) For purposes of VA 
compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateroflexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of the 
thoracolumbar spine is to 240 degrees.  (3) In exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in the regulation.  
38 C.F.R. § 4.71a.  

Neuropathy of the Left Lateral Femoral Cutaneous Nerve

At the outset, the Board notes that the 10 percent rating 
currently assigned for the Veteran's neuropathy of the left 
lateral femoral cutaneous nerve has been in effect since June 
1971, and is "protected" (i.e., it may not be reduced).  
See 38 C.F.R. § 3.951(b).  Inasmuch as 10 percent is the 
maximum schedular rating provided for this disability, the 
Board's analysis must proceed to consideration whether 
referral for evaluation for an extraschedular rating is 
indicated.  38 C.F.R. § 3.321.  There is nothing in the 
record that reflects or suggests that this disability 
involves impairment or manifestations that are not 
encompassed by a 10 percent rating under Code 8529.  Such 
rating encompasses complete paralysis of the external 
cutaneous nerve of a thigh, and impairment beyond that is 
neither shown, nor alleged.  Consequently, the schedular 
criteria are not inadequate.  Moreover, the disability 
picture presented by the Veteran's left lateral femoral nerve 
neuropathy is not shown to be exceptional.  Marked 
interference with employability, frequent hospitalizations, 
or any other such factors that would place the Veteran's 
disability picture outside the norm are not shown or alleged.  
While the Veteran has indicated that he has required 
accommodations in his job (e.g., as to lifting) he has been 
able to maintain employment.  The Veteran's impairment is 
contemplated by the schedular rating assigned.  Consequently, 
referral for extraschedular consideration is not necessary.  
See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The preponderance of the evidence is against this claim.  
Therefore, the benefit of the doubt doctrine does not apply; 
the claim must be denied.  

Low Back Disability - Prior to March 14, 2006

A 10 percent rating has been assigned for this period of 
time.  The medical evidence does not show that at any time 
during this period, the Veteran had muscle spasm on extreme 
forward bending and/or loss of lateral spine motion, 
unilateral, in standing position; moderate limitation of 
motion of the lumbar spine; or suffered from incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months.  On September 
2003 VA examination, the Veteran had normal (0 to 90 degrees) 
forward flexion (opined to be reduced to 70 degrees during 
flare-ups of back pain), and slightly reduced lateral flexion 
and lateral rotation (from 0 to 30 degrees to 0 to 20 
degrees), and reduced backward extension (from 0 to 30 
degrees to 0 to 5 degrees).  Muscle atrophy, muscle rigidity, 
muscle spasms, or muscle wasting were not shown.  Therefore, 
the medical evidence of record for the period prior to March 
14, 2006, does not show manifestations of the Veteran's low 
back disability that meet any criteria for the next higher 
(20 percent) rating under Codes 5292, 5293, or 5295, or (from 
September 26, 2003) under Codes 5237, 5242, 5243.  38 C.F.R. 
§ 4.71a (as in effect both prior to, and from, September 26, 
2003).  

March 14, 2006 to February 1, 2008

On March 14, 2006 VA examination, it was reported that 
forward flexion was to 80 degrees with pain past 70 degrees, 
and that the Veteran was likely to have an additional loss of 
10 degrees of motion (to 60 degrees) with repetitive 
activity.  Such additional limitation warrants (under Deluca 
v.Brown, 8 Vet. App. 202 (1995))  a "staged" 20 percent, 
but no higher, increased rating from the date of the 
examination.  

The medical evidence for this period does not show that at 
any time the Veteran had severe lumbosacral strain, severe 
limitation of motion, or separately ratable neurological 
symptoms, or suffered from incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks 
during a 12 month period.  Consequently, a 40 percent rating 
under the pre-September 26, 2003 criteria in Codes, 5292, 
5295, or 5293 is not warranted.

The disability picture presented falls squarely within the 
criteria for a 20 percent rating under the revised Code 5237.  
To warrant the next higher (40 percent) under the revised 
criteria (i.e., the General Formula), the low back disability 
would have to be manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or by 
favorable ankylosis of the entire thoracolumbar spine.  As 
ankylosis or forward flexion of the thoracolumbar spine 
limited to 30 degrees or less was not shown at any time from 
March 14, 2006 to February 1, 2008, a rating in excess of 20 
percent is also not warranted under the revised (General 
Formula) criteria.  Additionally, neurological symptoms 
(other than the already separately rated neuropathy of the 
left lateral femoral cutaneous nerve, discussed above) 
warranting a separate compensable rating are not shown.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  Incapacitating 
episodes also are not shown for this period, and a rating in 
excess of 20 percent is not warranted.

From February 1, 2008

The February 1, 2008 VA examination found limitation of 
thoracolumbar forward flexion to 30 degrees.  This VA 
documented restriction of flexion was the basis for the 
currently assigned 40 percent "staged" rating.  There is no 
basis in the record for a rating in excess of 40 percent as 
neither ankylosis of the spine nor any neurologic 
manifestations warranting a separate rating are shown.  The 
Veteran is not shown to have suffered any incapacitating 
episodes, much less episodes having a total duration of at 
least 6 weeks during a 12 month period.  Furthermore, it is 
neither shown, nor alleged, that the disability has involved 
any additional factors that could provide a basis for further 
increase, and  functional loss beyond that being compensated.  

Finally, the Board has considered whether this matter 
warrants referral for extraschedular consideration.  There is 
no objective evidence, or even allegation, suggesting that 
schedular criteria are inadequate to rate the disability or 
that the disability picture presented is exceptional.  The 
symptoms and associated restrictions of function shown are 
fully encompassed by the schedular criteria.  As noted above, 
the Veteran has maintained employment; the disability has not 
required hospitalization; and nothing in the disability 
picture presented places it beyond the norm.  Consequently, 
referral for extraschedular consideration is not warranted.  
See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

A rating in excess of 10 percent for neuropathy of the left 
lateral femoral cutaneous nerve is denied.  

A rating in excess of 10 percent for the Veteran's service 
connected low back disability prior to March, 14, 2006, and a 
rating in excess of 40 percent for the low back disability 
from February 1, 2008 are denied.

A "staged" increased (to 20 percent, but no higher) rating 
is granted for the low back disability for the period from 
March 14, 2006 to February 1, 2008, subject to the 
regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


